     Case 3:19-cv-01360-JPG Document 2 Filed 05/11/20 Page 1 of 3 Page ID #52



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TYREE M. NEAL, JR.,

         Petitioner,

                v.                                        Civil No. 19-cv-1360-JPG

 UNITED STATES OF AMERICA,                                Criminal No 14-cr-40076-JPG

         Respondent.

                               MEMORANDUM AND ORDER

        This matter comes before the Court on petitioner Tyree M. Neal Jr.’s motion to vacate,

set aside or correct her sentence pursuant to 28 U.S.C. § 2255 (Doc. 1).

I.      Background

        In August 2014, a grand jury indicted Neal on one count of conspiracy to distribute

cocaine in violation of 21 U.S.C. § 841(a) and (b)(1)(C). After Neal was apprehended in early

2015, the Government filed an information under 21 U.S.C. § 851 seeking enhanced penalties

based on Neal’s prior Illinois conviction for unlawful delivery of cocaine/controlled substance, a

Class 1 felony. Represented by attorney Heather Lynn Winslow, Neal pled guilty on August 4,

2016. Prior to accepting the plea, the Court conducted a plea colloquy that substantially

complied with Federal Rule of Criminal Procedure 11. Specifically, it advised Neal that, with

the § 851 enhancement, his statutory sentencing range was up to 30 years in prison. The parties

further informed the Court that it was not clear whether Neal would qualify as a career offender.

The presentence investigation report found Neal was a career offender based on his prior Illinois

drug delivery conviction as well as an Illinois aggravated battery conviction.

        After the plea but prior to sentencing, the Court allowed Winslow to withdraw as counsel

and appointed Christian Goeke. With Goeke representing Neal, the Court held a hearing on the
  Case 3:19-cv-01360-JPG Document 2 Filed 05/11/20 Page 2 of 3 Page ID #53



sole issue of whether Neal was a career offender. While the hearing focused on whether the

aggravated battery conviction was a qualifying predicate offense, the Court ultimately found

Neal’s prior Illinois convictions for aggravated battery, aggravated assault, and delivery of

cocaine all qualified as predicate offenses supporting career offender status.

       After a two-day sentencing hearing, the Court sentenced Neal on September 29, 2017, to

serve 360 months in prison. Neal appealed his conviction to the United States Court of Appeals

for the Seventh Circuit, which on October 22, 2018, affirmed the Court’s decision. See United

States v. Neal, 907 F.3d 511 (7th Cir. 2018). Neal did not seek a writ of certiorari from the

Supreme Court.

II.    § 2255 Motion

       In his timely § 2255 motion, the petitioner argues that his various counsel were

constitutionally ineffective in violation of his Sixth Amendment rights in the following ways:

       Ground 1:       In her advice leading to Neal’s guilty plea, Winslow vastly underestimated
                       his sentencing exposure, indicated it appeared he would not be a career
                       offender and that the Government’s § 851 enhancement would not apply,
                       promised he would get a sentence of less than ten years, and told him to
                       ignore the Court’s advisement of the statutory sentencing range during the
                       plea colloquy, all of which led to his guilty plea not being knowing and
                       voluntary;

       Ground 2:       At the career offender status hearing and the sentencing, Goeke
                       failed to object to the § 851 enhancement and to the use of Neal’s
                       prior convictions for delivery of a controlled substance and
                       aggravated assault to support career offender status; and

       Ground 3:       On appeal, Christiansen failed to raise the issues of the improper
                       use of the § 851 enhancement and of Neal’s prior convictions for
                       delivery of a controlled substance and aggravated assault to
                       support career offender status.

       Pursuant to Rule 4(b) of the Rules Governing Section 2255 Proceedings for the United


                                                 2
  Case 3:19-cv-01360-JPG Document 2 Filed 05/11/20 Page 3 of 3 Page ID #54



States District Courts, the Court has determined that none of the grounds Neal asserts for relief

can be rejected based solely on the motion and the record of the prior proceedings.

Accordingly, the Court will order the Government to respond to the motion.

III.   Conclusion

       The Court ORDERS the Government to file a response to the petitioner’s § 2255 motion

within FORTY-FIVE DAYS of the date this order is entered. The Government shall, as part of

its response, attach all relevant portions of the record in the underlying criminal case.

IT IS SO ORDERED.
DATED: May 11, 2020

                                               s/ J. Phil Gilbert
                                               J. PHIL GILBERT
                                               DISTRICT JUDGE




                                                  3
